    Case 2:20-cv-00069-HYJ-MV ECF No. 39, PageID.267 Filed 12/10/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

    BENJAMIN RAGAN,

           Plaintiff,
                                                                            Case No. 2:20-cv-69
    v.
                                                                            Honorable Hala Y. Jarbou
    KELLY WELLMAN, et al.,

          Defendants.
    _______________________________________/

                                                  ORDER

          This is a civil rights action brought by a prisoner proceeding pro se. Plaintiff Benjamin

Ragan is suing Defendants Kelly Wellman, Dawn Eicher, Tara Weist, and Craig Hutchinson.1

Defendants Wellman and Eicher filed a joint motion for summary judgment (ECF No. 28), as did

Defendants Hutchinson and Weist (ECF No. 14). Ragan moved for default judgment against

Wellman and Eicher. (ECF No. 20.) On November 13, 2020, Magistrate Judge Maarten Vermaat

issued a Report and Recommendation (R&R) recommending that: (1) Hutchinson and Weist’s

motion be granted; (2) Wellman and Eicher’s motion be granted with respect to Eicher but denied

with respect to Wellman; and (3) Plaintiff’s motion for default judgment be denied. (ECF No. 36.)

A copy of the R&R was mailed to Ragan on November 16, 2020.

          Before the Court is Plaintiff’s motion “Requesting Emergency Video/Phone Conference

Hearing.” The motion states, in its entirety, “NOW COMES Plaintiff Benjamin Ragan, Before




1
    Corizon Health, Inc., a fifth Defendant, was dismissed in June 2020 (ECF No. 6).
    Case 2:20-cv-00069-HYJ-MV ECF No. 39, PageID.268 Filed 12/10/20 Page 2 of 4




this Honorable Court, asking for an Emergency Video/Phone Conference hearing, to be scheduled

immediately; Also I’m ‘objecting’ to the magistrate Recommendation!”2

         Ragan is proceeding pro se, which means that his motion must be “liberally construed.”

Hodges v. Tenn. Dep’t of Corr., 238 F.3d (6th Cir. 2000) (citing Herron v. Harrison, 203 F.3d

410, 414 (6th Cir. 2000)). Plaintiff’s motion is susceptible to three plausible interpretations. The

first would be that Ragan is requesting an emergency hearing on some matter unrelated to his

objections to the R&R, and that the motion further constitutes his objection to the R&R. The

second interpretation is that Plaintiff is requesting an emergency hearing unrelated to the R&R,

and he is simply also notifying that his objections to the R&R are forthcoming. Finally, Ragan

could be saying that he seeks an emergency hearing to address his objections to the R&R. None

of these plausible interpretations warrant action by the Court.

         Among other requirements, a motion must “state with particularity the grounds for seeking

the order.” Fed. R. Civ. P. 7(b)(1)(B). Ragan’s use of the word “also” suggests that the request

for an emergency hearing is unrelated to the R&R. Using that interpretation, Ragan is telling the

court two things: (1) he wants an emergency hearing, and (2) he objects to the R&R. Under this

view, however, Plaintiff’s request for an emergency hearing is incurably deficient because it would

mean that his motion did not specify the grounds for the emergency hearing sought. The same is

true if Ragan is requesting an emergency hearing and simply notifying the Court that his objections

to the R&R are forthcoming.




2
 Plaintiff’s motion is hand-written, and the Court cannot quite discern some of the punctuation. The Court
believes that the punctuation preceding the “Also” is a semicolon and that the punctuation following
“Recommendation” is an exclamation point. Both ambiguous marks may be colons. The exact punctuation
used is irrelevant because the Court will consider a range of possible interpretations that would encapsulate
any differences in meaning that would result if the ambiguous marks were both colons rather than a
semicolon and exclamation point.
                                                     2
    Case 2:20-cv-00069-HYJ-MV ECF No. 39, PageID.269 Filed 12/10/20 Page 3 of 4




         The final potential interpretation – that Ragan would like an emergency hearing regarding

his objections to the R&R – fares no better. Though this alternative interpretation would bring

Plaintiff’s motion closer to complying with Rule 7(b)(1)(B), his request would be moot because

he did not properly object to the R&R. Fed. R. Civ. P. 72(b)(2) requires a party to provide “specific

written objections” to an R&R. Ragan merely indicates that he “is objecting” to the R&R, which

is not specific enough. And if Plaintiff does have specific objections, they must be written; they

cannot be raised orally at an emergency hearing. Because no actual or valid objections have been

made, an emergency hearing on Ragan’s objections to the R&R is unjustified.

         The Court is in a bit of a bind. Emergency motions merit prompt resolution. Because

Ragan is pro se, the Court must give liberal construction to his motion. The Court cannot address

his motion without considering whether it also constitutes his objection to the R&R, as doing so

would provide the strongest (albeit still insufficient) grounds for the motion. If the motion is his

objection, then the objection is not properly made, and the Court should therefore adopt the R&R.

However, it is possible that Ragan has filed timely and valid objections that the Court has yet to

receive due to delays in postal delivery,3 in which case the Court should not adopt the R&R at this

time. But if objections are not forthcoming, the R&R will be stuck in limbo. The best way forward

is to treat the present motion as Plaintiff’s objection to the R&R and thus deny his objection and

adopt the R&R. If the Court later receives timely objections from Ragan, they will be given full

consideration and any necessary adjustments to the R&R will be made at that time.




3
 “Under the ‘mailbox rule,’ [a prisoner’s] objections are deemed filed the date he placed them in the prison
mailbox.” Thompson v. Chandler, 36 F. App’x 783, 784-85 (6th Cir. 2002) (citing Towns v. United States,
190 F.3d 468, 469 (6th Cir. 1999)). Ragan had 14 days to file objections from the date the R&R was mailed
on November 16, 2020. Hence, the filing deadline for objections was November 30. The present motion
was mailed on either November 23 or 24. At the time this motion was filed, the deadline for filing
objections had not elapsed.
                                                     3
Case 2:20-cv-00069-HYJ-MV ECF No. 39, PageID.270 Filed 12/10/20 Page 4 of 4




      Accordingly,

      IT IS ORDERED that Plaintiff’s motion Requesting Emergency Video/Phone Conference

Hearing (ECF No. 38) is DENIED.

      IT IS FURTHER ORDERED that the R&R (ECF No. 36) is ACCEPTED and

ADOPTED as the opinion of the Court.

      IT IS FURTHER ORDERED that Defendants Hutchinson and Weist’s motion for

summary judgment (ECF No. 14) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff Ragan’s motion for default judgment (ECF

No. 20) is DENIED.

      IT IS FURTHER ORDERED that Defendants Eicher and Wellman’s motion for

summary judgment (ECF No. 28) is GRANTED as to Eicher and DENIED as to Wellman.


 Dated:   December 10, 2020                    /s/ Hala Y. Jarbou
                                              HALA Y. JARBOU
                                              UNITED STATES DISTRICT JUDGE




                                          4
